[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 96-1755

                        UNITED STATES,

                          Appellee,

                              v.

                      JAMES OTIS RAINES,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MAINE

         [Hon. D. Brock Hornby, U.S. District Judge]                                                               

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Campbell, Senior Circuit Judge,                                                         
                  and Boudin, Circuit Judge.                                                       

                                         

Gordon R. Blakeney, Jr. on brief for appellant.                                   
Jay P. McCloskey, United  States Attorney, James  L. McCarthy  and                                                                         
Margaret D. McGaughey, Assistant United States Attorneys, on brief for                             
appellee.

                                         

                        March 25, 1997
                                         

     Per  Curiam.   Upon  careful  review of  the  briefs and                            

record,  we  conclude that  defendant's  plea  should not  be

vacated.   The  district  court told  defendant  that he  was

"subject to  a term of imprisonment which  is a minimum of 15

years."   Even though the  district court did  not state that

the  minimum sentence  was  "mandatory," that  slip does  not

entitle  defendant to  relief  in the  circumstances of  this

case.

     Defendant offers  no  plausible reason  for his  belated

attempt to change his  plea; he makes no claim  of innocence;

and there is  nothing legally  suspect about the  plea.   The

proceedings  as  a  whole suggest  that  defendant reasonably

should have  understood, and  did understand,  the sentencing

implications of his plea.  See United States v. Lopez-Pineda,                                                                        

55 F.3d 693, 696 (1st Cir. 1995). 

     We   also  find  no   merit  in  defendant's  contention

regarding an  enhancement for  obstruction of justice.   That

enhancement  had  no bearing  on  the  armed career  criminal

sentence   ultimately   imposed   here   under   U.S.S.G.    

4B1.4(b)(3).  See United States v. Ruiz-Garcia, 886 F.2d 474,                                                          

476 (1st Cir. 1989).

     Affirmed.  See 1st Cir. Loc. R. 27.1.                               

                             -2-